01/04/2022

            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 21-0527
                                        DA 21-0527
                                                                          FILED
 STATE OF MONTANA,                                                        JAN 0 4 2022
                                                                        Bowen Greenwood
                                                                      Clerk of Supreme
              Plaintiff and Appellee,                                                  Court
                                                                         State of Montana


       v.                                                            ORDER

 ROBIN R. COLLINS,

              Defendant and Appellant.



      Appellant Robin R. Collins, via counsel, has moved to stay this appeal and to
remand the case to the Sixth Judicial District Court, Park County, for the purpose of
allowing that court to rule on Collins's pending Motion for Resentencing or Rescission of
Plea. Collins indicates that the State opposes the motion, but the State did not respond.
       Collins explains that, pursuant to a plea agreement, he pleaded guilty to one count
of felony criminal endangerment and no contest to one count of felony criminal
endangerment. The District Court conducted a sentencing hearing on August 20, 2021,
and entered judgment on August 24, 2021.
       On October 19, 2021, Collins moved the District Court for resentencing or to rescind
the plea. On October 20, 2021, he filed his Notice of Appeal in this Court. Collins points
out that a motion to withdraw a plea does not toll the deadline for filing a direct appeal.
Peterson v. State, 2017 MT 164, ¶ 11, 388 Mont. 122, 398 P.3d 259. To ensure his appeal
was timely, he did not wait to appeal until the District Court ruled on his Motion for
Resentencing or Rescission of Plea. Collins asserts that a favorable ruling from the District
Court may well moot his appeal and asks for a stay to allow that court to rule on his motion.
       Collins is correct that the District Court lost jurisdiction to rule on the motion when
Collins filed his Notice of Appeal. State v. Arlington, 265 Mont. 127, 166, 875 P.2d 307,
330 (1994). The State having presented no objection, and good causing appearing,
       IT IS ORDERED that this case is REMANDED to the District Court to allow the
court to rule on Appellant's Motion for Resentencing or Rescission of Plea.
       IT IS FURTHER ORDERED that this appeal is STAYED pending the District
Court's ruling on Appellant's Motion for Resentencing or Rescission of Plea.
       IT IS FURTHER ORDERED that Appellant shall notify this Court of the District
Court's ruling on the motion within ten days of the District Court's order, at which time
this stay shall be VACATED without further order of this Court as of the date of the District
Court's order.
       The Clerk is directed to provide copies of this order to all counsel of record and to
the Sixth Judicial District Court, Park County, Hon. Brenda R. Gilbert, presiding.
       DATED this „-1       day of January, 2022.




                                                               Chief Justice


                                                                4e1-•



                                                                  Justices




                                              2